17 F.3d 1429
Falck (Lawrence J., Jr., Betty Lou)v.GAF Corporation, Raymark Industries, Inc., CelotexCorporation, successor-in-interest to Philip CareyManufacturing Company, Briggs Manufacturing Company, and/orPanacon Corporation, Keene Building Products Corporation,Eagle Picher Industries, Inc., Owens Corning FiberglasCorporation, Owens-Illinois, Inc., Fibreboard Corporation,Combustion Engineering, Standard Asbestos Mfg. andInsulating Company v. Foster Wheeler Corp.
NO. 90-3462
United States Court of Appeals,Third Circuit.
Jan 14, 1994

1
Appeal From:  W.D.Pa.


2
REVERSED.